                                                                                     CLERKS OFFICE U.S. DIST. COURT
                                                                                        AT CHARLOTTESVILLE, VA
                                                                                              FILED
                                                                                           10/16/2019
                        IN THE UNITED STATES DISTRICT COURT                             JULIA C. DUDLEY, CLERK
                       FOR THE WESTERN DISTRICT OF VIRGINIA                             BY: /s/ J. JONES
                                                                                           DEPUTY CLERK
                                    CHARLOTTESVILLE DIVISION



    UNITED STATES OF AMERICA                           NO. 3:18-cr-00025


                          v.                           PRESENTENCING ORDER


    COLE EVAN WHITE, et al.,                           JUDGE NORMAN K. MOON
                                        Defendants.


         Defendant Cole Evan White (hereinafter “Defendant”) is scheduled for sentencing on

  November 25, 2019, at 10:00 A.M.

         At sentencing, the Court must place on the record an “individualized assessment based on

  the particular facts of the case before it,” whether the Court “imposes an above, below, or within-

  Guidelines sentence.” United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal

  quotation marks omitted). “[E]very sentence requires an adequate explanation,” however, “a more

  complete and detailed explanation of a sentence is required when departing from the advisory

  Sentencing Guidelines, and a major departure should be supported by a more significant

  justification than a minor one.” United States v. Hernandez, 603 F.3d 267, 271 (4th Cir. 2010)

  (internal quotation marks omitted).

         Accordingly, to ensure that full consideration be given to each and every non-frivolous

  argument raised by the parties, and that the Court is fully responsive thereto on the record at

  sentencing, if Defendant intends to make a sentencing recommendation to the Court below the

  median of the advisory Sentencing Guideline range as calculated in the presentence report, or if

  the United States intends to make a sentencing recommendation to the Court above said median,




Case 3:18-cr-00025-NKM-JCH Document 197 Filed 10/16/19 Page 1 of 2 Pageid#: 1494
  whether such a recommendation is in the form of a specific sentence or general range of

  punishment, they are hereby ORDERED to file a sentencing memorandum which includes the

  recommendation and grounds in support thereof, no fewer than seven (7) days1 before sentencing.2

         Should a party choose to make a recommendation for a sentence outside the advisory

  Sentencing Guideline range as calculated in the presentence report, the grounds in support thereof

  must be stated with greater particularity, although in no event shall citation to precedent be

  necessary. No written response to the opposing party’s sentencing memorandum shall be required,

  unless specifically so directed by the Court.3

         It is so ORDERED.

         The Clerk of the Court is hereby directed to send a certified copy of this Order to all counsel

  of record.

                       16th day of October, 2019.
         Entered this _____




     1
        Should the sentencing hearing be reset for a later date, the seven-day deadline will apply as
  to the new date.
     2
        The United States shall not be required to file a separate sentencing memorandum pursuant
  to this Order if it intends to file a motion for substantial assistance under 18 U.S.C. § 3553(e) and
  U.S.S.G. § 5K1.1.
     3
        This Order in no way shall supplant or otherwise interfere with the parties’ separate obligation
  under Rule 32(f) of the Federal Rules of Criminal Procedure, which states that “[w]ithin 14 days
  after receiving the presentence report, the parties must state in writing any objections, including
  objections to material information, sentencing guideline ranges, and policy statements contained
  in or omitted from the report.” Thereafter, only upon a showing of good cause will the Court allow
  a party to make a new objection to the presentence report. See Fed. R. Crim. P. 32(i)(1)(D).

                                                   –2–


Case 3:18-cr-00025-NKM-JCH Document 197 Filed 10/16/19 Page 2 of 2 Pageid#: 1495
